Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 21, 2022.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-22-00038-CR



              IN RE JOVANY JAMPHER PAREDES, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1241896

                       MEMORANDUM OPINION

      On January 24, 2022, relator Jovany Jampher Paredes filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Colleen Gaido, presiding judge of the 337th District Court of Harris County, to
rule on two pending motions: (1) “Motion for Forensic DNA Testing Under
Chapter 64 of the Code of Criminal Procedure”; and (2) “Motion to Appoint
Counsil [sic] under Ch. 64.01 of the C.C.P.”

      By Order dated April 26, 2022, this Court advised relator that his petition
does not comply with Rules 52.3(j), 52.3(k), and 52.7(a) of the Texas Rules of
Appellate Procedure. In the Order, the court notified relator that “his petition for
writ of mandamus will be dismissed unless relator supplements and/or amends his
petition to addresses the issues identified above on or before May 26, 2022.”

      To date, relator has not supplemented or amended his petition to comply
with the Texas Rules of Appellate Procedure and this Court’s Order. As such,
relator’s petition for writ of mandamus is dismissed.


                                       PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2